DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This notice of allowance is responsive to communications filed December 22, 2020. Claims 1-9, and 11-21 remain pending and are under consideration. Claim 10 has been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Response to Amendment and Arguments
The amendment filed December 22, 2020 has been entered. 
Applicant’s arguments with respect to the rejection of independent claims 1-9, and 11-21 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 8, and 15.  Therefore, the rejection has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record,  Milne (US 9,734,222) teaches a methods and systems for using script files to obtain, format and disseminate database information. A user can request current or historic reference data (Col. 11 lines 52 – 54) by inputting parameters and/or property values, such as a file name (Col. 2 lines 37-43, Col. 10 lines 19-20, and Col. 15 Table 11). The script specifies a query, a manner in which the data feed is to be formatted and a transport method (Col. 1 lines 59 – 67 and Col. 2 lines 1-5). The query is communicated to database 158 (FIG. 1). Server 120 calls Conversion Module 124 to convert the result set into the specified format such as a flat file, after consulting the script file (Col. 3 lines 60 – 67 and Col. 4 lines 1 – 4). 

The specific limitations “receive from a user device a request indicating an identifier for reference data, a format, and a delivery type, wherein the reference data includes a data field, a list of permissible values for the data field, and a textual description of the data field, wherein the format indicates transforming the reference data from a relational database format to a non-relational database format; identify a user associated with the request; identify a requested information type based on the reference data; approve the request based on the user and the requested information type;”, “ transform the reference data from the relational database format to the non-relational database format;”, and “wherein the user device is configured to generate, using the flat file, a second database that stores information according to the format indicated by the request, the format is different from another format used by the first database to store information” clearly present in independent claims 1, 8, and 15 are neither taught nor suggested by the prior art as a whole, either alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        01/29/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156